Shulman, Chief Judge.
Appellant’s probated sentence for credit card forgery was revoked for failure to comply with the terms of the probation. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising a point of law which she considered could arguably support an appeal. We are in agreement with counsel that the point raised, though persuasively presented, has no merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at the revocation hearing was sufficient to authorize the revocation of appellant’s probation. Johnson v. State, 142 Ga. App. 124 (235 SE2d 550).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.